            Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     :
                                                     :
 BRUCE SHERMAN,
                                                     :   Case No._______________
                        Plaintiff,                   :
                                                     :
                                                     :   COMPLAINT FOR VIOLATIONS OF
         v.                                              THE FEDERAL SECURITIES LAWS
                                                     :
 SEACOR HOLDINGS INC., CHARLES                       :   JURY TRIAL DEMANDED
 FABRIKANT, DAVID R. BERZ, GAIL B.                   :
 HARRIS, OIVIND LORENTZEN,                           :
 CHRISTOPHER P. PAPOURAS, and                        :
 DAVID M. SCHIZER,                                   :
                        Defendants.                  :
                                                     :
                                                     :


       Plaintiff Bruce Sherman (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                                     NATURE OF THE ACTION

       1.       This is an action brought by Plaintiff against SEACOR Holdings Inc. (“SEACOR”

or the “Company”) and the members of its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(d)(4), 14(e) and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), and U.S. Securities and

Exchange Commission (“SEC”) Rule 14d-9, 17 C.F.R. §240.14d-9(d) (“Rule 14d-9”), and to

enjoin the expiration of a tender offer (the “Tender Offer”) on a proposed transaction, pursuant to

which SEACOR will be acquired by American Industrial Partners Capital Fund VII, L.P. (“AIP”)
                Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 2 of 17




through its affiliates Safari Parent, Inc. (“Parent”) and Safari Merger Subsidiary, Inc. (“Purchaser”)

(the “Proposed Transaction”).

           2.       On December 7, 2020, SEACOR issued a press release announcing that it had

entered into an Agreement and Plan of Merger (the “Merger Agreement”) dated December 4, 2020,

to sell SEACOR to AIP. Under the terms of the Merger Agreement, AIP will acquire all

outstanding shares of SEACOR for $41.50 in cash per share of SEACOR common stock (the

“Offer Price”). Pursuant to the Merger Agreement, Purchaser commenced the Tender Offer on

December 18, 2020. The Tender Offer is scheduled to expire at one minute after 11:59 p.m.

Eastern Time on January 20, 2021. The Proposed Transaction is valued at approximately $1

billion.

           3.       On December 18, 2020, SEACOR filed a Solicitation/Recommendation Statement

on Schedule 14D-9 (the “Recommendation Statement”) with the SEC. The Recommendation

Statement, which recommends that SEACOR stockholders tender their shares in favor of the

Tender Offer, omits or misrepresents material information concerning, among other things: (i)

SEACOR management’s financial projections, relied upon by the Company’s financial advisor,

Foros Securities LLC (“Foros”), in its financial analyses as well as the data and inputs underlying

the financial valuation analyses that support the fairness opinion provided by Foros; (ii) the

background of the Proposed Transaction; and (iii) Company insiders’ potential conflicts of interest.

Defendants authorized the issuance of the false and misleading Recommendation Statement in

violation of Sections 14(d), 14(e) and 20(a) of the Exchange Act.

           4.       In short, the Proposed Transaction will unlawfully divest SEACOR’s public

stockholders of the Company’s valuable assets without fully disclosing all material information

concerning the Proposed Transaction to Company stockholders. To remedy defendants’ Exchange




                                                  2
            Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 3 of 17




Act violations, Plaintiff seeks to enjoin the expiration of the Tender Offer unless and until such

problems are remedied.

                                 JURISDICTION AND VENUE

       5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(d)(4), 14(e) and 20(a) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal

question jurisdiction).

       6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s

claims arose in this District, where a substantial portion of the actionable conduct took place, where

most of the documents are electronically stored, and where the evidence exists. SEACOR’s

common stock trades on the New York Stock Exchange, which is headquartered in this District,

rendering venue in this District appropriate.

                                             PARTIES

       8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

SEACOR.

       9.       Defendant SEACOR is a Delaware corporation with its principal executive offices

located at 2200 Eller Drive, P.O. Box 13038, Fort Lauderdale, Florida 33316. SEACOR is a

diversified holding company with interests in domestic and international transportation and




                                                  3
          Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 4 of 17




logistics, crisis and emergency management, and clean fuel and power solutions. SEACOR’s

common stock is traded on the New York Stock Exchange under the ticker symbol “CKH.”

        10.   Defendant Charles Fabrikant (“Fabrikant”) is Executive Chairman of the Board, the

Company’s Chief Executive Officer (“CEO”), and has been a director of the Company since

December 1989.

        11.   Defendant David R. Berz (“Berz”) has been Lead Independent Director since June

2017, and has been a director of the Company since February 2014.

        12.   Defendant Gail B. Harris (“Harris”) has been a director of the Company since April

2020.

        13.   Defendant Oivind Lorentzen (“Lorentzen”) is Vice Chairman of the Board and has

been a director of the Company since August 2001. Defendant Lorentzen previously served as

CEO of the Company from September 2010 through February 2015.

        14.   Defendant Christopher P. Papouras (“Papouras”) has been a director of the

Company since March 2018.

        15.   Defendant David M. Schizer (“Schizer”) has been a director of the Company since

November 2014.

        16.   Defendants identified in paragraphs 10 to 15 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

                             OTHER RELEVANT ENTITIES

        17.   AIP is an operationally oriented private equity firm that makes control investments

in industrial businesses serving domestic and global markets. The firm has deep roots in the

industrial economy and has been active in private equity investing since 1989. To date, AIP has

completed over 100 transactions and currently has more than $7 billion of assets under




                                               4
          Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 5 of 17




management on behalf of leading pension, endowment and financial institutions.

        18.     Parent is a Delaware corporation controlled by an affiliate of AIP.

        19.     Purchaser is a Delaware corporation and wholly owned subsidiary of Parent.

                                 SUBSTANTIVE ALLEGATIONS

Company Background

        20.     SEACOR is a diversified holding company with interests in domestic and

international transportation and logistics, crisis and emergency management, and clean fuel and

power solutions. SEACOR conducts its activities in the following reporting segments: Ocean

Transportation & Logistics Services (“Ocean Services”); Inland Transportation & Logistics

Services (“Inland Services”); Witt O’Brien’s LLC (“Witt O’Brien’s”); and Other.

        21.     The Ocean Services segment owns and operates a diversified fleet of bulk

transportation, port and infrastructure, and logistics assets, including U.S. coastwise eligible

vessels and vessels trading internationally. The Inland Services segment provides customer supply

chain solutions with its domestic river transportation equipment, fleeting services and high-speed

multi-modal terminal locations adjacent to and along the U.S. Inland Waterways, primarily in the

St. Louis, Memphis and Baton Rouge areas. The Witt O’Brien’s segment provides crisis and

emergency management services for both the public and private sectors. The Other segment

includes CLEANCOR Energy Solutions LLC (“Cleancor”), which designs, develops and

maintains alternative energy and power solutions.

        22.     On November 13, 2020, SEACOR announced its third quarter 2020 financial

results and business highlights. Defendant Fabrikant commented on the Company’s third quarter

results, stating in relevant part:

        All of our businesses have continued to operate during these challenging times. We
        recently, and very carefully, reopened several of our office locations. Fulfilling our
        commitment to, and success in providing our customers uninterrupted, quality



                                                  5
          Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 6 of 17




       service, is only possible due to the dedication and hard work - and flexibility - of
       our more than 2,000 employees. It is their safety and well-being which remains our
       top priority.

                                                ***

       Demand for freight services into the Bahamas and Turks & Caicos started to pick
       up in July. SEACOR Island Lines is positioned to perform even better in the fourth
       quarter as the Bahamian government is expected to reopen its borders on November
       1st in time for the seasonal spike in tourist activity.

       Additional good news is China increased imports of U.S. agricultural products late
       in the third quarter pushing barge rates higher. I hope the better margins will be
       sustained as exports to China and other destinations pick up with the seasonal
       harvest.

       By way of an update, there are several post quarter events to report. SEA-Vista
       was able to secure a new multiyear time charter for a chemical-suited tanker, adding
       approximately $45 million of revenue backlog to the almost $200 million we had
       as of September 30.

       Our inland business, SCF, was also successful in finalizing terms to acquire a
       strategic center gulf fleeting location. This adds approximately 220 fleeting spaces
       strategically positioned near grain export elevators allowing us to expedite cycle
       times of our equipment while improving service to our customers. The acquisition
       is expected to close in early November. Additionally, SCF, supported by three Port
       Authorities in the St. Louis region, was awarded a $21 million grant for rail
       expansion, efficiency upgrades, and safety projects at several of our SCF Lewis &
       Clark terminal locations.

The Proposed Transaction

       23.     On December 7, 2020, SEACOR issued a press release announcing the Proposed

Transaction. The press release stated, in relevant part:

       Fort Lauderdale, Fla., Dec. 07, 2020 -- SEACOR Holdings Inc. (NYSE:CKH)
       (“SEACOR” or the “Company”) today announced that it has entered into a
       definitive agreement with an affiliate of American Industrial Partners (“AIP”), a
       New York-based private equity firm that focuses on buying, improving, and
       growing industrial businesses, to take the company private. The all-cash
       transaction is valued at approximately $1 billion, including net debt.

       Under the terms of the agreement, AIP will commence a tender offer to acquire all
       outstanding shares of SEACOR for $41.50 per share in cash. This per share
       purchase price represents a premium of approximately 14% to the Company’s




                                                 6
         Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 7 of 17




       closing stock price on December 4, 2020, the last trading day prior to today’s
       announcement, and a premium of approximately 31% over the 90-calendar day
       volume weighted average price. The agreement was approved by SEACOR’s
       board of directors and they recommend that SEACOR stockholders tender their
       shares in the offer.

       “This transaction is an exciting next step for SEACOR, delivering stockholders an
       immediate and meaningful premium for their shares and providing the Company
       with access to additional growth capital and financial flexibility,” said Charles
       Fabrikant, Executive Chairman and Chief Executive Officer of SEACOR. “AIP is
       an ideal partner for SEACOR that recognizes the value of its unique, diversified
       platform and management looks forward to leveraging their investment and
       operational expertise in pursuing industry consolidation and other growth
       opportunities across all our businesses. AIP has demonstrated success investing in
       and growing industrial, services, and marine businesses, and I am confident our
       employees and customers will greatly benefit from this partnership.”

       “We are thrilled to partner with SEACOR’s talented management team and
       welcome its family of businesses and employees into the American Industrial
       Partners portfolio,” said Jason Perri, Partner of AIP. “SEACOR has demonstrated
       a unique combination of proven investment acumen and a track record as a first-
       class operator of businesses across various end markets, including the Jones Act
       marine space. These attributes align perfectly with AIP’s core skill sets and
       mission, and we are excited to help usher SEACOR into its next phase of growth.”

       The closing of the tender offer will be subject to certain conditions, including the
       tender of shares representing at least two-thirds of the total number of SEACOR’s
       outstanding shares, the expiration or termination of the antitrust waiting period, and
       other customary conditions. Following the successful completion of the tender
       offer, AIP will acquire all remaining shares not tendered in the tender offer through
       a second-step merger at the same price. The proposed transaction is expected to
       close by the end of the first quarter of 2021. Following the closing of the
       transaction, Charles Fabrikant will step down from his executive positions and Eric
       Fabrikant, SEACOR’s current Chief Operating Officer, will assume the role of
       Chief Executive Officer.

       Charles Fabrikant continued, “It has been an honor to work with a talented group
       of associates. I believe that SEACOR is well positioned to reach its next phase of
       growth under the leadership of Eric and the rest of the senior team, working in
       partnership with AIP.”

Insiders’ Interests in the Proposed Transaction

       24.     SEACOR insiders are the primary beneficiaries of the Proposed Transaction, not

the Company’s public stockholders. The Board and the Company’s executive officers are




                                                 7
            Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 8 of 17




conflicted because they will have secured unique benefits for themselves from the Proposed

Transaction not available to Plaintiff and the public stockholders of SEACOR.

          25.   Notably, certain Company insiders have secured positions for themselves with the

surviving Company. Specifically, Eric Fabrikant, Defendant Fabrikant’s son and the Company’s

current Chief Operating Officer (“COO”), will assume the role of CEO upon closing of the

Proposed Transaction.

          26.   Additionally, the Company has also approved a retention pool not to exceed

$4.5 million for the benefit of Company management and certain key employees, to be paid

50% upon closing of the Proposed Transaction and 50% in December of 2021.

          27.   Further, Company insiders stand to reap substantial financial benefits for securing

the deal with AIP. The following table summarizes the cash payments the Company’s executive

officers and directors will receive in connection with tendering their shares in the Tender Offer:




          28.   Moreover, upon consummation of the Proposed Transaction, all vested and

unvested Company options, as well as unvested Company restricted shares held by Company

insiders will be converted into the right to receive cash payments, as set forth in the following

tables:




                                                 8
         Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 9 of 17




       29.    Finally, if they are terminated in connection with the Proposed Transaction,

SEACOR’s named executive officers are set to receive substantial cash severance payments

in the form of golden parachute compensation, as set forth in the following table:




The Recommendation Statement Contains Material Misstatements or Omissions

       28.    The defendants filed a materially incomplete and misleading Recommendation

Statement with the SEC and disseminated it to SEACOR’s stockholders. The Recommendation

Statement misrepresents or omits material information that is necessary for the Company’s




                                              9
            Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 10 of 17




stockholders to make an informed decision whether to tender their shares in the Tender Offer or

seek appraisal.

        29.       Specifically, as set forth below, the Recommendation Statement fails to provide

Company stockholders with material information or provides them with materially misleading

information concerning: (i) SEACOR management’s financial projections, relied upon by the

Company’s financial advisor Foros in its financial analyses, as well as the data and inputs

underlying the financial valuation analyses that support the fairness opinion provided by Foros;

(ii) the background of the Proposed Transaction; and (iii) Company insiders’ potential conflicts of

interest.

Material Omissions Concerning SEACOR Management’s Financial Projections and Foros’
Financial Analyses
        30.       The Recommendation Statement omits material information regarding Company

management’s financial projections relied upon by Foros for its financial analyses.

        31.       For example, the Recommendation Statement fails to disclose all line items

underlying the calculation of unlevered free cash flow for fiscal years 2020-2024 and the terminal

year, including (a) unlevered earnings, (b) interest expense, (c) tax, (d) stock-based compensation

expenses, (e) depreciation and amortization, (f) payments and proceeds related to acquisitions and

divestitures, and (g) net working capital.

        32.       The Recommendation Statement also sets forth that “[t]he projections reflect a risk-

adjusted outlook, based on certain internal assumptions. . . .” Recommendation Statement at 25.

Yet, the Recommendation Statement fails to disclose the un-risked projections.

        33.       The Recommendation Statement also fails to disclose material information

concerning the data and inputs underlying Foros’ financial analyses.




                                                   10
         Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 11 of 17




       34.     The Recommendation Statement describes Foros’ fairness opinion and the various

valuation analyses performed in support of its opinion. However, the description of Foros’ fairness

opinion and analyses fails to include key inputs and assumptions underlying these analyses.

Without this information, as described below, SEACOR’s public stockholders are unable to fully

understand these analyses and, thus, are unable to determine what weight, if any, to place on Foros’

fairness opinion in determining whether to tender their shares in the Tender Offer or seek appraisal.

       35.     With respect to Foros’ Discounted Cash Flow Analysis, the Recommendation

Statement fails to disclose: (i) the terminal value of the Company; (ii) quantification of the inputs

and assumptions underlying the discount rate of 10.0%; and (iii) the Company’s implied terminal

year EBITDA multiples.

       36.     With respect to Foros’ Precedent Transactions Analysis, the Recommendation

Statement fails to disclose: (i) the individual multiples and financial metrics for each transaction

analyzed; (ii) the Company’s cash as of September 30, 2020; (iii) the value of the Company’s

unconsolidated joint venture interests; (iv) the present value of the projected working capital

normalization related to the Company’s Witt O’Brien’s business.

       37.     The omission of this information renders the statements in the “Management

Projections” and “Opinion of Foros Securities LLC” sections of the Recommendation Statement

false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning the Background of the Proposed Transaction
       38.     The Recommendation Statement fails to disclose material information concerning

the background of the Proposed Transaction.

       39.     The Recommendation Statement sets forth that “[a] total of 14 parties, including

AIP executed non-disclosure agreements with the Company and received access to a confidential

information package. . . .” Id. at 14. Yet, the Recommendation Statement fails to disclose the



                                                 11
         Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 12 of 17




terms of the non-disclosure agreements, including whether the non-disclosure agreements

executed by these potential counterparties include “don’t-ask, don’t-waive” (“DADW”) standstill

provisions that are still in effect and presently precluding any of these potential counterparties from

submitting a topping bid for the Company.

       40.     The failure to disclose the existence of DADW provisions creates the false

impression that any of the potential bidders who entered into confidentiality agreements could

make a superior proposal for the Company. If those confidentiality agreements contain DADW

provisions, then those potential bidders can only make a superior proposal by (i) breaching the

confidentiality agreement—as in order to make the superior proposal, they would need to ask for

a waiver, either directly or indirectly; or by (ii) being released from the agreement, which if action

has been done, is omitted from the Recommendation Statement.

       41.     Any reasonable SEACOR stockholder would deem the fact that the most likely

topping bidders for the Company may be precluded from making a topping bid for the Company

to significantly alter the total mix of information.

       42.     The omission of this information renders the statements in the “Background of the

Offer and the Merger” section of the Recommendation Statement false and/or materially

misleading in contravention of the Exchange Act.

Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest

       43.     The Recommendation Statement fails to disclose material information concerning

the potential conflicts of interest faced by the Company’s insiders.

       44.     For example, the Recommendation Statement sets forth that:

       On November 19, 2020, the members of the Company Board, other than Mr. C.
       Fabrikant, held a special meeting, with representatives of Milbank present, to
       discuss AIP’s bid and the timing and next steps for the Company’s ongoing
       strategic process. The Company Board had elected to hold a meeting without Mr.




                                                  12
         Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 13 of 17




       C. Fabrikant present in light of the potential continuing role of Mr. C. Fabrikant’s
       son, Mr. E. Fabrikant, in the Company after the closing of the potential transaction,
       and the invitation from AIP for members of the management of the Company,
       including Mr. C. Fabrikant and his son, to potentially roll over their equity in the
       potential transaction, and any actual or perceived conflict of interest that might arise
       therefrom.

Id. at 16. Yet, the Recommendation Statement fails to set forth when the Board and Company

management, including defendant Fabrikant and Eric Fabrikant, first learned that Eric Fabrikant

might have a continuing role in the combined company, which was subsequently confirmed.

       45.      Communications regarding post-transaction employment and merger-related

benefits during the negotiation of the underlying transaction must be disclosed to stockholders.

This information is necessary for SEACOR’s stockholders to understand potential conflicts of

interest of management and the Board, as that information provides illumination concerning

motivations that would prevent fiduciaries from acting solely in the best interests of the Company’s

stockholders.

       46.      The omission of this information renders the statements in the “Background of the

Offer and the Merger” and “Future Arrangements” sections of the Recommendation Statement

false and/or materially misleading in contravention of the Exchange Act.

       47.      The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include this

information in the Recommendation Statement. Absent disclosure of the foregoing material

information prior to the expiration of the Tender Offer, Plaintiff and the other SEACOR

stockholders will be unable to make an informed decision whether to tender their shares in the

Tender Offer or seek appraisal and are thus threatened with irreparable harm warranting the

injunctive relief sought herein.




                                                 13
         Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 14 of 17




                                     CLAIMS FOR RELIEF

                                             COUNT I

                        Claims Against All Defendants for Violations
                  of Section 14(d) of the Exchange Act and SEC Rule 14d-9

       30.     Plaintiff repeats all previous allegations as if set forth in full.

       31.     Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting SEACOR stockholders to tender their shares in the Tender Offer.

       32.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers.

       33.     The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9 because

it omits material facts, including those set forth above, which omission renders the

Recommendation Statement false and/or misleading.

       34.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading.              Indeed, while defendants

undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

Statement, rendering certain portions of the Recommendation Statement materially incomplete

and therefore misleading.

       35.     The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff and the other stockholders of SEACOR, who will be deprived of their right to

make an informed decision whether to tender their shares or seek appraisal if such

misrepresentations and omissions are not corrected prior to the expiration of the Tender Offer.

Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s equitable




                                                  14
          Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 15 of 17




powers can Plaintiff be fully protected from the immediate and irreparable injury that defendants’

actions threaten to inflict.

                                              COUNT II

     Claims Against All Defendants for Violations of Section 14(e) of the Exchange Act

        36.     Plaintiff repeats all previous allegations as if set forth in full.

        37.     Defendants violated Section 14(e) of the Exchange Act by issuing the

Recommendation Statement in which they made untrue statements of material facts or failed to

state all material facts necessary in order to make the statements made, in light of the circumstances

under which they are made, not misleading, or engaged in deceptive or manipulative acts or

practices, in connection with the Tender Offer.

        38.     Defendants knew that Plaintiff would rely upon their statements in the

Recommendation Statement in determining whether to tender his shares pursuant to the Tender

Offer or seek appraisal.

        39.     As a direct and proximate result of these defendants’ unlawful course of conduct in

violation of Section 14(e) of the Exchange Act, absent injunctive relief from the Court, Plaintiff

has sustained and will continue to sustain irreparable injury by being denied the opportunity to

make an informed decision in deciding whether or not to tender his shares or seek appraisal.

                                              COUNT III

                           Claims Against the Individual Defendants for
                           Violation of Section 20(a) of the Exchange Act

        40.      Plaintiff repeats all previous allegations as if set forth in full.

        41.     The Individual Defendants acted as controlling persons of SEACOR within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers or directors of SEACOR and participation in or awareness of the Company’s operations




                                                    15
         Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 16 of 17




or intimate knowledge of the false statements contained in the Recommendation Statement filed

with the SEC, they had the power to influence and control and did influence and control, directly

or indirectly, the decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.

       42.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be

misleading prior to or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       43.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Recommendation Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of this document.

       44.     In addition, as the Recommendation Statement sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing, and approving the

Proposed Transaction. The Recommendation Statement purports to describe the various issues

and information that they reviewed and considered — descriptions which had input from the

Individual Defendants.

       45.     By virtue of the foregoing, the Individual Defendants have violated section 20(a)

of the Exchange Act.

       46.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that




                                                 16
         Case 1:20-cv-11020-LAP Document 1 Filed 12/29/20 Page 17 of 17




defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of SEACOR, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all claims and issues so triable.

 Dated: December 29, 2020


                                                   WEISSLAW LLP
                                                   Richard A. Acocelli
                                                   1500 Broadway, 16th Floor
                                                   New York, New York 10036
                                                   Tel: (212) 682-3025
                                                   Fax: (212) 682-3010

                                                   Attorneys for Plaintiff




                                                 17
